DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 2/22/2022 has been entered.  Claims 1 and 3-7 remain pending in the present application. 
Allowable Subject Matter
Claims 1 and 3-7 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the specific limitations of “the second external threads being the same size as the first external threads whereby the wall thickness of the second friction lock is greater than the wall thickness of the first friction lock; and a cap having internal threads that are the same thread size as the first external threads, whereby the cap can be threaded to the first friction lock or the second friction lock” in the combination of claim 1 and “a cap having internal threads that match the first and second external threads, whereby the cap can be directly attached to the upper section or the middle section” in the combination of claim 6 are not anticipated or made obvious by the prior art of record.  Friction locks between telescoping portions of tripod legs are well known in the art as evidenced by Zerk US 1883276. Further, Schaeffer US 2017/0045180 discloses that a cap (36, Fig. 2 or 92, Fig. 8-9) can be used to attach to various different leg sections (82, 84, 86, 88 and 90 Fig. 9) depending on how tall the user wishes the tripod to be.  After further consideration it is the Examiner’s position that one of ordinary skill would not arrive at the Applicant’s claimed invention since in Schaeffer the threads that the cap engages on each leg section are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632